 Case 1:19-cv-02176-LPS Document 17 Filed 05/08/20 Page 1 of 2 PageID #: 183




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

PIVITAL IP LLC,
                                                    C.A. NO. 19-cv-02176-LPS
                       Plaintiff,
   v.                                                JURY TRIAL DEMANDED

ACTIVECAMPAIGN, LLC,                                 PATENT CASE

                       Defendant.

               PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

        Plaintiff Pivital IP LLC hereby notifies the Court of the following supplemental authority

that supports Plaintiff Pivital IP LLC’s Opposition to Defendant ActiveCampaign, LLC’s Motion

to Dismiss Under Federal Rule of Civil Procedure 12(b)(6) (D.I. 13):

   •    Uniloc USA, Inc. v. LG Elecs. USA, Inc., 2020 U.S. App. LEXIS 13876 (Fed.Cir. April
        30, 2020)

The Uniloc USA opinion is attached as Exhibit A.



May 8, 2020                                     STAMOULIS & WEINBLATT LLC

OF COUNSEL:                                      /s/ Stamatios Stamoulis
                                                Stamatios Stamoulis (No. 4606)
                                                800 N. West Street, Third Floor
David R. Bennett                                Wilmington, DE 19809
(Admitted pro hac vice)                         (302) 999-1540
Direction IP Law                                stamoulis@swdelaw.com
P.O. Box 14184
Chicago, IL 60614-0184                          Attorneys for Plaintiff
(312) 291-1667                                  Pivital IP LLC
dbennett@directionip.com
 Case 1:19-cv-02176-LPS Document 17 Filed 05/08/20 Page 2 of 2 PageID #: 184




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 8, 2020, I electronically filed the above documents with the

Clerk of Court using CM/ECF which will send electronic notification of such filings to all

registered counsel.

                                            /s/ Stamatios Stamoulis
                                            Stamatios Stamoulis (No. 4606)




                                               2
